Citation Nr: 1109349	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for arthrodesis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from February 1961 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this case in August 2009 for additional development.  The appeal has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially remanded this case in order for the RO to obtain all of the Veteran's Social Security Administration (SSA) disability records, to readjudicate the Veteran's claim, and if denied, to issue a supplemental statement of the case (SSOC).  Although further delay is regrettable, the Board finds that information of record indicates that the Veteran may not have received any subsequent correspondence or adjudicatory documents at his latest address since the mailing of the August 2009 Remand.

Some subsequent correspondence since the August 2009 remand, including the RO's November 2010 SSOC, have been returned to the VA by the postal system indicating that the mail was "not deliverable as addressed, unable to forward."  The returned documents were sent to the [redacted] mailing address as provided in the Veterans Appeals Contact and Locator System (VACOLS).  A November 19, 2009, letter from the Nashville, Tennessee VA Regional Office to the Veteran was sent to a [redacted] mailing address and not returned to the VA by the postal system.

Upon review of the Veteran's claims file, the information of record indicates that the Veteran has not received the November 2010 SSOC or anything else from the VA since the mailing of the August 2009 remand, apparently due to an outdated and/or incorrect address.  The Board notes that the claims file reflects that the Veteran has most likely moved during the course of this appeal.  The claims file also reflects that the Nashville, Tennessee VA Regional Office has provided what could be a new current mailing address of record for the Veteran.

The Veteran is advised that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Veteran, alone, is responsible to keep the RO informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

However, based on the fact that the November 19, 2009, letter from the Nashville, Tennessee VA Regional Office was sent to a [redacted] mailing address and not returned to the VA, it appears to the Board that the [redacted] mailing address may be the current mailing address of record in this case.  Inasmuch as the information of record does not reflect that VA has undertaken efforts to re-mail the November 2010 SSOC and all correspondence from VA to the Veteran, subsequent to the Board's August 2009 remand, the Board is the opinion that a remand is warranted in order to afford the Veteran his full due process rights.

Accordingly, the case is REMANDED for the following action:

The November 2010 supplemental statement of the case (SSOC) and all correspondence from VA to the Veteran subsequent to the Board's August 2009 remand should be sent to the Veteran's [redacted] address, as documented on the November 19, 2009, letter from the Nashville, Tennessee VA Regional Office; and the Veteran and his representative should be afforded a reasonable period of time in which to respond.  In the event the above-referenced documents are returned to the VA by the postal system indicating that the mail was "not deliverable as addressed, unable to forward," the RO should undertake reasonable efforts to verify the Veteran's current mailing address, by contacting the Veteran's representative, the Veterans of Foreign Wars, and/or by contacting the Veteran by telephone or by any other reasonable method available.  If the RO's efforts to verify the Veteran's current mailing address are unsuccessful, documentation to that effect should be placed in the claims file.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The Board intimates no opinion, either factual or legal, as to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

